TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 27, 2015



                                     NO. 03-15-00070-CV


                                     In the Matter of C. H.




          APPEAL FROM 98TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
      DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on December 18, 2014. Appellant

has filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that

the motion should be granted. Therefore, the Court grants the motion and dismisses the appeal.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.